DETAILED ACTION
				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal (U.S. Patent Application Publication No. 2018/0109920 hereinafter Aggarwal) in view of Toulotte (U.S. Patent Application Publication No. 2007/0219874 hereinafter Toulotte).
As Claim 1, Aggarwal teaches a method for providing task management assistance for a user comprising: 
anticipating (Aggarwal (¶0047 line 12-17), a machine learning model is used for anticipating the suggested action) at least one user task (Aggarwal (¶0053 line 6-11, ¶0039 line 4-8), information indicating user task is extracted from contact lists, to-do lists, user’s calendar downloaded software. User’s to-do list indicates a task that user wants to perform.) according to feedback from the user (Aggarwal (¶0048 line 5-7), model trainer train the model based on user’s  confirmation and/or denial of past suggested actions); 
determining at least one task-completion suggestion (Aggarwal (¶0045 line 10-12, fig. 2 item 205A-205C), one or more task completion suggestions (items 205A, 205B, 205C) are displayed), the task-completion suggestion comprising assistance information for completing the at least one user task (Aggarwal (¶0046 line 1-20), assistance information (soft button, widget, link …) is provided so that user can confirm or deny the one or more task. Assistant information (softbutton, widget, link …) is displayed with the task completion suggestion for user to complete (execute or deny) the task); and 
sending a notification to the user indicative of the task-completion suggestion (Aggarwal (¶0045 line 10-12, fig. 2 item 205A-205C), one or more task completion suggestions are displayed. Fig. 2 shows option 205 to call a dry cleaner. When user clicks the button 205C, the system initiates the action to call dry cleaner).  
Aggarwal may not explicitly disclose a product purchase suggestion while Toulotte teaches wherein the at least one task-completion suggestion comprises product purchase assistance (Toulotte (¶0074 line 6-11, ¶0088), assistant information includes a link to an online store.).
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Aggarwal’s assistance information instead be Toulotte’s gift suggestion with a reasonable expectation of success. The motivation to replace Aggarwal’s assistance information with Toulotte’s gift suggestion would be to effectively remind people of upcoming events and provide efficient means for the people to purchase items for the upcoming events (Toulotte (¶0003)).

As Claim 3, besides Claim 1, Aggarwal in view of Toulotte teaches wherein the at least one task-completion suggestion is determined using at least one of: a personal assistant and an automated assistant (Aggarwal (¶0047 line 12-17), a personal assistant (machine learning model) is used to determined task completion suggestion.).  

As Claim 4, besides Claim 1, Aggarwal in view of Toulotte teaches wherein assistance information includes one or more of an informative article, a purchase option, a service provider, a reminder, advice, and a purchase suggestion (Toulotte (¶0074 line 6-11), assistant information includes a link to an online store.).

As Claim 5, besides Claim 1, Aggarwal in view of Toulotte teaches wherein information indicative of a user task is received from at least one of a third-party application and user input (Aggarwal (¶0053 line 6-11, ¶0039 line 4-8), information indicating user task is extracted from contact lists, to-do lists, user’s calendar downloaded software. User’s to-do list indicates a task that user wants to perform.).  

As Claim 6, besides Claim 1, Aggarwal in view of Toulotte teaches wherein the task-completion suggestion determination utilizes machine learning methods (Aggarwal (¶0047 line 12-17), a personal assistant (machine learning model) is used to determined task completion suggestion.).  

As Claim 7, besides Claim 1, Aggarwal in view of Toulotte teaches further comprising queuing the at least one user task to determine an order for determining the task-completion suggestion (Aggarwal (¶0057 line 8-10), user tasks is queued based on the most preferable from user’s references.).  

As Claim 8, besides Claim 1, Aggarwal in view of Toulotte teaches wherein queueing is based on one more of an indicated priority, time, date, or user information of the task (Aggarwal (¶0057 line 8-10), user tasks is queued based on the most preferable from user’s references.).  

As Claim 9, besides Claim 1, Aggarwal in view of Toulotte teaches wherein the notification is a push notification (Aggarwal (¶0045 line 10-12, fig. 2 item 205A-205C), one or more task completion suggestions are displayed. Fig. 2 shows option 205 to call a dry cleaner. When user clicks the button 205C, the system initiates the action to call dry cleaner).  

As Claim 10, besides Claim 1, Aggarwal in view of Toulotte teaches, wherein method comprises:
receiving feedback from the user (Aggarwal (¶0048 line 5-7), user’s past activities collected by the model trainer); and
using the feedback to determine a new task-completion suggestion (Aggarwal (¶0048 line 22-25), new task-completion suggestions are determined based on the user’s past activities).

As Claim 11-12 and 14-19, Claim 11-12 and 14-19 are in the same scope as Claim 1-2 and 4-9 and are rejected for the same reasons.

As Claim 20, besides Claim 11, Aggarwal teaches wherein the mobile application is operation in a mobile phone (Aggarwal (¶0017 line 4-5), the application is executed on a mobile phone).
Response to Arguments
Typo matter:
	This Office Action corrects some typos in the previous Office Action. No new basis for rejection is introduced. 
Rejections under 35 U.S.C. §102 and §103:
	As Claim 1 and 11, Applicants argue that Aggarwal does not disclose “assistant information for completing the at least one user task” (last paragraph of page 6 in the remarks).

    PNG
    media_image1.png
    41
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    122
    649
    media_image2.png
    Greyscale

	Applicants’ arguments are not persuasive. Applicants agreed that Aggarwal teaches “assistant information for completing the at least one user task” because they did not provide a counter argument to examiner responses in the Office Action on 6/10/2021. Applicants cannot go back and disagree with their own position. If the same argument is repeated during the filings of RCE or continuation, the following Office Action might be final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2143